        Case
         Case1:21-cv-04390-VM
              1:21-cv-04390-VM Document
                                Document111-1
                                         114 Filed
                                              Filed08/16/21
                                                    08/13/21 Page
                                                              Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        8/16/2021
WA PING KWAN, derivatively on behalf of
ARRAY TECHNOLOGIES, INC. f/k/a ATI
INTERMEDIATE HOLDINGS, LLC,

                             Plaintiff,              Civil Action No. 1:21-cv-06127-SLC-VM
                                                     Master Case No. 1:21-cv-04390-SLC-VM
          vs.

JIM FUSARO, NIPUL PATEL, TROY ALSTEAD,
ORLANDO D. ASHFORD, RON P. CORIO,
BRAD FORTH, PETER JONNA, JASON LEE,
ATI INVESTMENT PARENT, LLC, OAKTREE
ATI INVESTORS, L.P., OAKTREE POWER
OPPORTUNITIES FUND IV, L.P., OAKTREE
POWER OPPORTUNITIES FUND IV
(PARALLEL), L.P., OAKTREE CAPITAL
GROUP HOLDINGS, L.P., OAKTREE CAPITAL
MANAGEMENT, L.P.,

                             Defendants

                             and

ARRAY TECHNOLOGIES, INC.,

                             Nominal Defendant.



     [PROPOSED] ORDER DECONSOLIDATING SHAREHOLDER DERIVATIVE
           ACTION FROM RELATED SECURITIES CLASS ACTION

           Upon the joint request (the “Request”) of Derivative Plaintiff Wa Ping Kwan

(“Kwan”), Nominal Defendant Array Technologies, Inc., f/k/a ATI Intermediate Holdings, LLC

(“Array”), Defendants ATI Investment Parent, LLC, Jim Fusaro, Nipul Patel, Troy Alstead,

Orlando D. Ashford, Ron P. Corio, Brad Forth, Peter Jonna, Jason Lee, Oaktree ATI Investors,

L.P., Oaktree Power Opportunities Fund IV, L.P., Oaktree Power Opportunities Fund IV (Parallel),

L.P., Oaktree Capital Group Holdings, L.P., and Oaktree Capital Management, L.P. (the
        Case
         Case1:21-cv-04390-VM
              1:21-cv-04390-VM Document
                                Document111-1
                                         114 Filed
                                              Filed08/16/21
                                                    08/13/21 Page
                                                              Page22ofof22




“Defendants”) to deconsolidate the above-referenced shareholder derivative action, Kwan v.

Fusaro, et. al, Case No. 1:21-cv-06127-SLC-VM (S.D.N.Y.) (the “Kwan Derivative Action”),

from a related securities class action before the Court, Plymouth County Retirement Association v.

Array Technologies, Inc., et al., Case No. 1:21-cv-04390-SLC-VM (S.D.N.Y.) (the “Plymouth

County Class Action”); and this Court having determined that the legal and factual bases set forth

in the Request establish just cause for the relief granted herein; and after due deliberation thereon;

and good and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Kwan Derivative Action, captioned Kwan v. Fusaro, et. al, Case No. 1:21-cv-

06127-SLC-VM, is hereby deconsolidated from the Plymouth County Class Action, captioned

Plymouth County Retirement Association v. Array Technologies, Inc., et al., Case No. 1:21-cv-

04390-SLC-VM.

        2.      The Kwan Derivative Action, captioned Kwan v. Fusaro, et. al, No. 1:21-cv-06127-

SLC-VM, is hereby reopened as an active matter before the Court.

        3.      The Kwan Derivative Action shall be marked as related to the Plymouth County

Class Action.


IT IS SO ORDERED.

                                                             Dated:        August 16         , 2021
             Hon. Victor Marrero
          United States District Judge




                                                 -2-
